POLEN, J.
Appellant, E.P. Iaconis, timely appeals the trial court’s dismissal with prejudice of his breach of contract action. We affirm.
The trial court dismissed appellant’s case as a sanction for failure to comply with multiple court orders requiring fulfillment of appellee’s discovery requests. Dismissal at a hearing noticed for appellee’s renewed motion to compel did not violate appellant’s right to due process since appellee’s motion included a request for sanctions.
The record reveals that even after this court denied on the merits appellant’s petition for writ of certiorari seeking review of the trial court’s decision that appellant’s documents did not constitute trade secrets as he alleged, appellant still failed to comply with appellee’s motions to compel production. When a complaint is dismissed due to a lack of procedural compliance, the trial court must consider the factors outlined in Kozel v. Ostendorf, 629 So.2d 817, 818 (Fla.1993). In the instant case, the trial court’s final judgment addresses those factors. We conclude the record contains a logical basis for the sanction issued indicating the trial court did not abuse its discretion.
SHAHOOD, C.J., and FARMER, J., concur.